PER CURIAM.
James Whitney filed an RCr 11.42 motion challenging his 1971 rape conviction on the sole ground that he was mentally incompetent to stand trial. The Barren Circuit Court overruled the motion and Whitney now appeals, alleging that the issue of his mental competence should have been adjudicated at a hearing.
The only indication in the record that Whitney may have had a mental problem came from the lay testimony of his aunt and a police officer. The aunt said she had requested that the authorities place Whitney in an institution. The officer stated that there was “something wrong with a man that would do something like that.” There is no allegation that Whitney was ever committed to a mental institution, nor is there any indication why the aunt felt Whitney required confinement other than the fact that when he became drunk his behavior caused problems.
There was no bona fide doubt created. Furthermore, a psychiatrist who examined Whitney prior to trial at the motion of his court-appointed counsel reported that Whitney was in contact with reality and showed no symptoms of mental illness.
*621On the basis of such a record, we find that the trial judge fulfilled his duty as expressed in Pate v. Robinson, 383 U.S. 375, 86 S.Ct. 836, 15 L.Ed.2d 815 (1966).
The judgment denying post-conviction relief is affirmed.
All concur.